       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 1 of 17



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

 JOHN MEYER
                                                     CV-18-02-BU-BMM
             Plaintiff,
 v.
                                                            ORDER
 BIG SKY RESORT and SALEWA
 USA LLC,

               Defendants.


                               INTRODUCTION

      Plaintiff John Meyer previously had two pending cases before the Court:

Meyer v. Big Sky Resort, CV-18-02-BU-BMM (“Meyer I”), and Meyer v. Crowley

Fleck PLLP and Big Sky Resort, CV-18-53-BU-BMM (“Meyer II”). The Court

closed Meyer II upon granting Defendant Big Sky Resort’s (“Big Sky”) Motion to

Dismiss for Failure to State a Claim (Doc. 7) on November 27, 2018. (Doc. 14.)

Meyer I remains pending with the Court.

      Meyer seeks leave to amend his answer to Defendant Big Sky’s abuse of

process counterclaim. (Doc. 54.) Meyer likewise seeks leave to amend his

supplemental complaint to include counterclaims against Big Sky, Ian McIntosh,

and Crowley Fleck Law Firm (“Crowley Fleck”). Id. Big Sky seeks leave to file

notice of supplemental facts to support its opposition to Meyer’s motion for leave

to amend his answer and supplemental complaint. (Doc. 75.) The Court will

                                          1
        Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 2 of 17



address, in turn, each pending motion. The parties remain well versed on the facts

of the instant litigation. The Court will not recite them here.

                                   DISCUSSION

   I.         Meyer’s Motion to Amend Answer

        Big Sky requests that the Court deny Meyer’s motion to amend his answer to

Big Sky’s counterclaim. (Doc. 55 at 15.) Big Sky previously moved this Court to

enter judgment on the pleadings as to Big Sky’s counterclaim against Meyer based

on Meyer’s admissions in his answer. (Doc. 10 at 1.) The Court granted, in part,

Big Sky’s motion. (Doc. 48 at 10.) Big Sky contends that the Court’s entry of

judgment in favor of Big Sky as to the liability portion of Big Sky’s counterclaim

precludes the Court from entertaining Meyer’s motion to amend his answer

“without reopening the judgment under Rule 59 or 60.” Id.

        “The court my act sua sponte and reconsider its own orders.” N.A.A.C.P. v.

Acusport Corp., 216 F. Supp. 2d 59, 61 (E. D. N. Y. 2002) (citing Fort Knox

Music, Inc. v. Baptiste, 257 F.3d 108, 111 (2d Cir. 2001) (Fed R. Civ. P. 60(b))).

The Court possess the “discretion to revise an interlocutory order at any time prior

to the entry of final judgment.” Westar Energy, Inc. v. Lake, 502 F. Supp. 2d 1191,

1194 (D. Kan. 2007). A court’s disposition of a single claim in a suit involving

multiple claims remains “subject to reconsideration until the entry of judgment on




                                           2
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 3 of 17



all the claims, absent an explicit direction for the entry of judgment on the single

claim.” Id. (citing Fed. R. Civ. P. 54(b)).

      The Court’s sua sponte reconsideration of a previous order proves

appropriate where “the Court has patently misunderstood a party or has made a

decision outside the adversarial issues presented to the Court by the parties, or has

made an error not of reasoning but of apprehension.” Id. (citation omitted). The

standards governing the Court’s consideration of a Rule 59(e) or Rule 60(b)

motion do not apply to a Court’s sua sponte reconsideration, and revision, of a

previous order. Id. (citation omitted).

      The Court granted, in part, Big Sky’s Motion for Judgment on the Pleadings

(Doc. 9) as to Big Sky’s abuse of process counterclaim against Meyer. (Doc. 48 at

10.) The Court held in abeyance final resolution of damages arising from Meyer’s

admitted liability. Id. at 10. The Court has yet to direct entry of judgment against

Meyer as to Big Sky’s counterclaim. As a result, the Court may reconsider sua

sponte its previous order that granted, in part, Big Sky’s Motion for Judgment on

the Pleadings so long as the Court’s reconsideration proves appropriate in light of

the circumstances. See Westar Energy, Inc., 502 F. Supp. 2d at 1194.

      The Court, when it granted, in part, Big Sky’s motion, focused on Meyer’s

failure to admit or deny explicitly the allegations contained in paragraphs 15

through 18 of Big Sky’s counterclaim. (Doc. 48 at 6-7.) The Court reasoned that


                                              3
        Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 4 of 17



Meyer’s failure to respond translated to him admitting to the allegations contained

in paragraphs 15 through 18 pursuant to Federal Rule of Civil Procedure 8(b)(6).

Id. at 7.

       The Court failed to acknowledge in its reasoning, however, that Meyer, an

attorney, was proceeding pro se. At sight an attorney proceeding pro se presents a

conundrum. An attorney proceeding pro se certainly possesses greater skills than

the standard pro se litigant who brings an action with the Court. On the other hand,

an attorney pro se litigant does not assume the role of an attorney for purposes of

his litigation. The United States Supreme Court acknowledged this conundrum

when it answered the question of “whether a lawyer who represents himself should

be treated like other pro se litigations or like a client who has had the benefit of the

advice and advocacy of an independent attorney” in Kay v. Ehrler, 499 U.S. 432,

435 (1991).

       Richard Kay, an attorney proceeding pro se, brought a successful civil rights

action challenging the constitutionality of a Kentucky election statute. Id. at 433-

34. Kay sought an award of attorney’s fees pursuant to 42 U.S. § 1988. Id. at 434.

The Supreme Court faced the question on appeal of whether an attorney

proceeding pro se may be awarded attorney’s fees when a standard pro se litigant

would not be entitled to such costs. Id. at 433. The Supreme Court denied fees.




                                           4
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 5 of 17



      The Supreme Court reasoned that “[e]ven a skilled lawyer who represents

himself is at a disadvantage in contested litigation.” Id. at 437. An attorney

proceeding pro se proves “deprived of the judgment of an independent third party

in framing the theory of the case, evaluating alternative methods of presenting the

evidence, cross-examining hostile witness, formulating legal arguments, and in

making sure that reason, rather than emotion, dictates the proper tactical response

to unforeseen developments in the courtroom.” Id. An attorney proceeding pro se

lacks the agency relationship that the word attorney assumes. Id. at 435. This

overall lack of an agency relationship results in an attorney proceeding pro se

being treated the same as a pro se litigant for purposes of seeking an award of

attorney’s fees pursuant to a statute. Id. at 438.

      The Supreme Court’s reasoning in Kay supports the proposition that an

attorney pro se litigant resembles a traditional pro se litigant in that an attorney pro

se litigant lacks the necessary objectivity to effectively litigate their claims.

Though the Supreme Court in Kay admittedly did not address whether an attorney

pro se litigant should be treated as a traditional pro se litigant at every stage of

litigation, the logic still applies to all litigation proceedings. This approach proves

especially true in the instant case where Meyer seemingly has embodied the

Supreme Court’s logic in Kay.




                                            5
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 6 of 17



      The Court’s order that granted, in part, Big Sky’s motion failed to treat

properly Meyer as a traditional pro se litigant insofar as the Court did not construe

liberally any document filed by a pro se litigant. See (Doc. 48 at 5-7); Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976))

(quotations omitted). The Court’s failure to construe liberally Meyer’s answer to

Big Sky’s abuse of process counterclaim constitutes an error of apprehension

necessitating reconsideration of the Court’s order that granted, in part, Big Sky’s

motion. See Westar Energy, Inc., 502 F. Supp. 2d at 1194 (citation omitted).

      The Court also failed to analyze whether any material issue of fact remains

on the face of the pleading in light of the Court construing Meyer’s failure to

respond to paragraphs 15 through 18 of Big Sky’s counterclaim as an admission to

those specific allegations. Big Sky, in its motion for judgment on the pleadings,

argued that Meyer’s failure to respond to the allegations as contained in paragraphs

15 through 18 of Big Sky’s counterclaim warranted judgment in favor of Big Sky.

(Doc. 10 at 6.)

      Paragraphs 15 through 18 state as follows:

      15. Meyer committed a willful act in the use of process not proper in the
      regular conduct of the proceeding by filing this lawsuit with an ulterior
      motive, having a Summons issued, and serving the Complaint.

      16. Meyer is attempting to use this lawsuit to leverage or coerce Big Sky to
      do a collateral thing that Big Sky could not be legally or regularly compelled
      to do, namely, to provide additional benefits and compensation to its
      employees, which is a purpose for which the legal process was not designed.
                                          6
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 7 of 17




      17. Meyer’s actions constitute abuse of process.

      18. As a result of Meyer’s abuse of process, Big Sky has incurred damages
      including costs, attorneys’ fees, and other damages.

(Doc. 5 at 9.) Meyer either admitted, denied, or attested that he lacked sufficient

knowledge to answer paragraphs 1 through 14 of Big Sky’s counterclaim. (Doc. 6

at 2-5.) The Court remains unclear as to why Meyer neglected to answer

paragraphs 15 through 18 of Big Sky’s counterclaim. Federal Rule of Civil

Procedure 8(b) requires a party, in pertinent part, to respond to a pleading by either

“admit[ting] or deny[ing] the allegations asserted against it by an opposing party.”

Fed. R. Civ. P. 8(b)(1)(B). “An allegation—other than one relating to the amount

of damages—is admitted if a responsive pleading is required and the allegation is

not denied. If a responsive pleading is not required, an allegation is considered

denied or avoided.” Fed. R. Civ. P. 8(b)(6).

      A party may move pursuant to Rule 12(c) for judgment on the pleadings

“[a]fter the pleadings are closed[,] but early enough not to delay trial.” Fed. R. Civ.

P. 12(c). “For purposes of the motion, the allegations of the non-moving party

must be accepted as true, while the allegations of the moving party which have

been denied are assumed to be false.” Hal Roach Studios, Inc. v. Richard Feiner

and Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1989) (citations omitted). The moving

party proves entitled to judgment on the pleadings “when the moving party clearly


                                           7
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 8 of 17



establishes on the face of the pleadings that no material issue of fact remains to be

resolved and that it is entitled to judgment as a matter of law.” Id.

      The Court in its previous Order stated that it remained required to

“acknowledge that Meyer’s failure to respond results in his admitting to

[allegations contained in paragraphs 15 through 18], pursuant to Federal Rule of

Civil Procedure 8(b)(6).” (Doc. 48 at 7.) The Court remains correct. Meyer’s

failure to answer paragraphs 15 through 18 constitutes an admission pursuant to

Rule 8(b)(6). The Court’s decision to construe Meyer’s failure to respond as an

admission, however, creates a genuine issue of material fact between Meyer’s

previous denials in his answer that indirectly correlate to paragraphs 15 through 18.

      The Court’s failure in analyzing whether Big Sky clearly established that no

material issue of fact exists on the face of the pleadings constitutes an error of

apprehension. See Westar Energy, Inc., 502 F. Supp. 2d at 1194 (citation omitted).

The Court deems it appropriate to reconsider its previous Order that granted, in

part, Big Sky’s Motion for Judgment on the Pleadings.

      Big Sky failed to establish that no material issues of fact exist on the face of

the pleadings that would entitle Big Sky to judgment as a matter of law. Meyer’s

answer to paragraph 14, when liberally construed, amounts to an implicit denial of

possessing any ulterior motive in filing the instant litigation other than the motive

to make Meyer whole, which includes Meyer’s desire to thank Big Sky Ski Patrol


                                           8
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 9 of 17



for saving Meyer’s life. (Doc. 6 at 4-5.) Meyer likewise denied Big Sky’s

allegations that Meyer disparaged Big Sky in connection to the lawsuit and that

Meyer brought this lawsuit solely to gain leverage to force Big Sky to provide

additional benefits to its employees. (Docs. 5 at 8, 6 at 4.) The Court therefore

must assume as false the allegations in paragraphs 9, 12, and 14, to the extent that

Meyer denied them. See Hal Roach Studios, Inc., 896 F.2d at 1550 (citations

omitted). Big Sky proves not entitled to judgment on the pleadings. See Hal Roach

Studios, Inc., 896 F.2d at 1550 (citations omitted).

      The Court nonetheless remains unwilling to set precedent that implicit

denials to paragraphs of a complaint that remain unanswered constitute affirmative

denials to those paragraphs. The Court freely will give a moving party leave to

amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Indeed, under Rule

15, leave to amend should be granted unless amendment would cause prejudice to

the opposing party, is sought in bad faith, is futile, or creates undue delay.” United

States v. Gila Valley Irrigation District, 859 F.3d 789, 804 (9th Cir. 2017).

      None of these factors support denying Meyer leave to amend his answer.

Meyer’s answers to paragraphs 1 through 14, when construed liberally, seemingly

answer paragraphs 15 through 18. As a result, Big Sky will not be prejudiced by

the Court allowing Meyer to articulate clearly answers to paragraphs 15 through 18

that Meyer already included in his answer in paragraphs 1 through 14. The Court


                                          9
         Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 10 of 17



allowing Meyer to amend his answer likewise would not be futile and would not

cause undue delay of the proceedings. The Court put in place a scheduling order in

this matter on the date of this Order. Finally, Meyer does not seek to amend his

answer in bad faith. The Court will allow Meyer 14 days from the date of this

Order to file an amended answer to Big Sky’s abuse of process counterclaim.

   II.      Meyer’s Motion to Supplement Complaint with Counterclaims

         Meyer seeks to have the Court allow him “to file an amended complaint that

asserts abuse of process and emotional distress counterclaims” against Big Sky,

McIntosh, and Crowley Fleck. (Doc. 54-1 at 6-7.) Meyer initially asserted an abuse

of process claim and a negligent and intentional infliction of emotional distress

claim against Crowley Fleck and Big Sky in Meyer II. (Doc. 1.) Meyer filed an

amended complaint in Meyer II on September 12, 2018, that removed Crowley

Fleck as a party. (Doc. 6.) Big Sky moved the Court to dismiss Meyer’s amended

complaint on September 21, 2018. (Doc. 7.) Big Sky sought dismissal pursuant to

Rule 12(b)(6) for failure to state a claim, or alternatively, for dismissal pursuant to

Rule 13(a). Id. at 1-2. Meyer had failed to respond to Big Sky’s Motion to Dismiss.

(Doc. 14 at 1.)

         The Court granted Big Sky’s Motion to Dismiss on November 27, 2018.

(Doc. 14.) The Court determined that dismissal of Meyer’s amended complaint in

Meyer II proved warranted as Meyer had failed to respond to Big Sky’s Motion to


                                          10
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 11 of 17



Dismiss in accordance with the deadlines imposed by the Federal Rules of Civil

Procedure and the District of Montana’s Local Rules. Id. at 2. The Court further

concluded, that for all of the reasons stated in Big Sky’s brief in support of its

motion, Meyer had failed to state any plausible claims for relief. Id.

      Big Sky contends that it would be futile for the Court to grant Meyer leave

to supplement his complaint to add claims against Big Sky, Crowley Fleck, and

McInotsh. (Doc. 55 at 20.) The Court possesses the discretion to deny a motion to

amend a complaint once the opposing party has served and filed its responsive

pleading. Outdoor Systems, Inc. v. City of Mesa, 997 F.2d 604, 614 (9th Cir. 1993)

(citations omitted). “Futility of amendment can, by itself, justify the denial of a

motion for leave to amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

      Meyer asserts the same allegations in support of his negligent and intentional

infliction of emotional distress claim in his proposed second amended complaint as

he asserted in his negligent and intentional infliction of emotional distress claim in

Meyer II. See Meyer I (Doc. 54-3 at 14); Meyer II (Doc. 6 at 6-7.) The Court

already has ruled that Meyer had failed to state a plausible claim of negligent and

intentional infliction of emotional distress. See (Doc. 14 at 2.) It would be futile for

the Court to allow Meyer to amend his amended complaint in Meyer I to assert a

claim for negligent and intentional infliction of emotional distress.




                                          11
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 12 of 17



      Meyer’s abuse of process claim contained in his proposed second amended

complaint in Meyer I expands upon Meyer’s abuse of process claim that he alleged

in his amended complaint in Meyer II. The Court possess the discretion to deny a

party leave to amend “where the amended complaint would be subject to

dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991) (citations

omitted). The Court will assess whether Meyer’s proposed abuse of process claim

in Meyer I would be subject to dismissal.

      Federal courts generally view “with disfavor” Rule 12(b)(6) dismissals.

Rennie & Laughlin, Inc. v. Chrysler Corp., 242 F.3d 208, 213 (9th Cir. 1957). A

motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a complaint.

Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The Court “must take all

allegations of material fact as true and construe them in the light most favorable to

the nonmoving party” when evaluating a Rule 12(b)(6) motion. Kwan v.

Sanmedica Int’l, 854 F.3d 1088, 1096 (9th Cir. 2017) (quoting Turner v. City &

County of San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015)). The complaint

must allege sufficient facts to state a plausible claim for relief to survive a motion

to dismiss. Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015).

      As the Court mentioned previously, Meyer stands as an attorney pro se

litigant. The Court must construe liberally documents filed by pro se litigants.

Erickson, 551 U.S. at 94 (citing Estelle, 429 U.S. at 106). “[A] pro se complaint,


                                          12
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 13 of 17



however inartfully pleaded, must be held to less stringent standards than formal

pleadings.” Estelle, 429 U.S. at 106 (internal quotations omitted).

      Meyer fails to allege facts sufficient to support a claim of abuse of process

against Big Sky, McIntosh, and Crowley Fleck. “Essential to proof of abuse of

process is (1) an ulterior purpose and (2) a willful act in the use of the process not

proper in the regular conduct of the proceeding.” Brault v. Smith, 679 P.2d 236,

240 (Mont. 1984) (citation omitted).

      An ulterior purpose constitutes “any improper motive underlying the

issuance of legal process.” Hampton v. Nustar Mgt. Fin. Group, 2007 WL 119146,

at *2 (D. Nev. Jan. 10, 2007) (citation omitted). A party “maintaining a lawsuit for

the ulterior purpose of continuing litigation as a lever to obtain a settlement is not

an improper motive and would not demonstrate ulterior purpose other than

resolution or settlement of the suit which is an acceptable use of the process.” Id.

      Meyer essentially alleges in his proposed abuse of process counterclaim that

Big Sky, McIntosh, and Crowley Fleck filed an abuse of process counterclaim

against Meyer as a means to settle with Meyer, or otherwise prevent Meyer from

continuing to litigate his instant lawsuit. See (Doc. 54-3 at 11-14.) Meyer alleges

that “McIntosh responded that [Big Sky] would settle the counterclaim if Meyer

dropped his lawsuit and paid Defendant Big Sky Resort’s attorneys fees and costs

for the counterclaim.” (Doc. 54-3 at 11.) Meyer similarly alleges that Big Sky’s


                                          13
       Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 14 of 17



“ulterior purpose in filing their abuse of process counterclaim was to get Meyer to

drop his meritorious lawsuit and pay its attorney fees.” Id. at 13.

      Meyer further alleges that Big Sky’s “abuse of process counterclaim is

commonly referred to as a Strategic Lawsuit Against Public Participation

(“SLAPP”).” Id. Meyer then alleges the purposes of SLAPP suits. Id. Meyer

ultimately alleges that Big Sky’s decision to file an “abuse of process

counterclaim, [a] motion for judgment on the pleadings of the counterclaim, and

[a] motion to dismiss the lawsuit based on the abuse of process counterclaim

perverted and were an abuse of the legal system.” Id. at 14.

      Meyer’s proposed abuse of process counterclaim would be subject to

dismissal if the Court allowed Meyer leave to supplement the proposed

counterclaim to his amended complaint. Meyer’s allegations fail to establish that

the motives of Big Sky, McIntosh, and Crowley Fleck in continuing litigation as a

means of obtaining a settlement proved improper. See Hampton, 2007 WL 119146,

at *2. Meyer’s allegations also failed to establish that Big Sky, McIntosh, and

Crowley Fleck’s aggressive litigation in this matter resulted in them using the

“process not proper in the regular conduct of the proceeding.” Brault, 679 P.2d at

240. Meyer’s motion for leave to supplement his complaint with counterclaims of

negligent and intentional infliction of emotional distress and abuse of process must




                                          14
          Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 15 of 17



be denied. See Saul v. United States, 928 F.2d 829, 843 (9th Cir. 1991) (citations

omitted).

   III.     Meyer’s Motion for Leave to Alter Caption

         Meyer seeks leave from the Court to alter the caption in the instant matter.

(Doc. 54.) Namely, Meyer seeks to alter Defendant Dynafit North America’s name

to Salewa USA, LLC. Id. at 1. None of the named defendants oppose Meyer’s

request to alter the above caption. Id. at 2. The Court will grant Meyer’s motion to

alter.

   IV.      Big Sky’s Motion for Leave to File Supplemental Facts

         Big Sky seeks leave to file supplemental facts in support of its opposition to

Meyer’s Motion for Leave to Amend. (Doc. 76.) Big Sky contends that it has

discovered facts that support that Meyer has “filed, and continued to use, this

lawsuit for improper purposes for which the legal system is not designed.” Id. at 2-

3. The Court has denied Meyer leave to supplement his amended complaint with

counterclaims for abuse of process and negligent and intentional infliction of

emotional distress. Big Sky’s motion for leave proves moot insofar as it is related

to that portion of Meyer’s motion.

         The Court has granted Meyer leave to amend his answer to Big Sky’s abuse

of process counterclaim. The Court granted Meyer’s motion based on its

reconsideration of its previous order that granted, in part, Big Sky’s Motion for


                                           15
        Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 16 of 17



Judgment on the Pleadings. To allow Big Sky to submit its proposed supplemental

facts would prove improper to the extent that they relate to the Court allowing

Meyer leave to amend his answer. “[J]udgment on the pleadings is improper when

the district court goes beyond the pleadings to resolve an issue.” Hal Roach

Studios, Inc., 896 F.2d at 1550 (citation omitted). Big Sky remains free to submit

its supplemental facts in a motion for summary judgment pursuant to Rule 56 after

Meyer has filed his amended answer to Big Sky’s abuse of process counterclaim.

   V.      Notice of Appearance of Co-Counsel

        The Court recommended in its November 27, 2018, Order that Meyer retain

counsel to represent him in the instant matter. (Doc. 48 at 5.) Nadine O. Nadow

filed a Notice of Appearance on behalf of, and as co-counsel to, Meyer on May 27,

2019. (Doc. 85.) Though the Court applauds Meyer for seeking co-counsel, the

Court encourages Nadow, rather than Meyer, to submit future filings in the instant

matter. As noted above, an attorney pro se litigant lacks the necessary objectivity

to effectively litigate his claims. See Kay, 499 U.S. at 438. The Court hopes that

Nadow acting as lead counsel in the instant matter will offer the instant litigation

the objectivity that it desperately needs.

        Accordingly, IT IS ORDERED:

        1. Meyer’s Motion for Leave to Amend (Doc. 54) is GRANTED IN PART

           and DENIED IN PART.


                                             16
Case 2:18-cv-00002-BMM Document 89 Filed 07/03/19 Page 17 of 17



      a. The Court GRANTS Meyer leave to alter the caption to reflect that

         Defendant Dynafit North America is Defendant Salewa USA,

         LLC.

      b. The Court GRANTS Meyer leave to amend his answer to Big

         Sky’s abuse of process counterclaim. Meyer shall file an amended

         answer to Big Sky’s abuse of process counterclaim within 14 days

         of the date of this Order.

      c. The Court DENIES Meyer leave to supplement his amended

         complaint with counterclaims of abuse of process and negligent

         and intentional infliction of emotional distress against Big Sky,

         Crowley Fleck, and McIntosh.

2. Big Sky’s Motion for Leave to File Notice of Supplemental Facts (Doc.

   75) is DENIED.

DATED this 3rd day of July, 2019.




                                  17
